Case 1:18-cv-01761-MSK- NYWageec eniehe4 se Feed We Td ie eee Page 1 of 1
(J)ProMax =

(9 Back

Recall

Auto Mart USA

Dashboard aia=laatess

ela
New Cust Workscreen New CreditApp ProspectLogs Run CB Run Instant Screen Appointments Incoming Call F&l Log Daily Workplan

Seer ace Credit App Raion Submat| Schdhle AoW | Purtiged Vetico Chock Buco

si Lema (7 (75 eee "Greate Visit
ID: taea20312

Date: |03/17/18 03:18 pm Type |Internet Appt c+
ie

Iv Sel I¥ Demo I¥ Prop [ Sold [- Spot I Del
Desired [2013 Dodge Journey 4d: Sti [18104

Vehicle
Trade 2008 Dodge Durango 4d acy [1000. 00

Payor |4 967.2 Trd Pmt|/0.00 Cash Cash Down|1000. 0
Best Call Back [Pending Lenders lo

Sales Manager 1 |Stephen Edwards

Desking | Prospects Owner Base Inventory

 

Ge sie em reh are rime TE

4

Customer Status |*Request No Contact*
\Tom Alshaer

2nd Sales Rep |

BDR

 

ara
Phone Lookup

TIT ee

 

Sales Rep

 

 

|Jay Barbar

i

 

Department | Havana

 

 

Lead Source Dealercom
Ad Source |Dealer-com

Service BDR

House # a Street Name IE Caspian

Type [circle = Direction] >|
Apt /Suite# [13-306 POBox{ RRL
Zip (80013 City Aurora. =sSCSs«State (CO. |

County |Arapahoe | Yrs \4 Mos|0

 

 

 

 

LO LO LULL bo La be

Sernice Status

Last Contact [09/06/2018 08:59 4M BS ee terete

 

 

F&l Manager |Jay Barbar

 

 

 

DOB: SNIP is) Age 36 ssn-|

Hone A VV oric|(720)904-3740 Ext|

i em 8 cise =f =|
eral LT 2nd

Unsubscribe [| letters [ emails [ text

a Se Mn (emal (oe Be

| Run

Instant Screen

 

Personal Note NickName [REMY

 

arntiis
04/06/18

04/06/18

Caller ID |
POT ac =t aim eestor
Employer: r|Granicus Title [General Manag

Total Monthly Income 7500 Yrs /0 Mos lo

Co-buyer Income fo Yrs lo Mas fo

 

 

 

 

reli ea email p|

er Note aoc Incoming Call ul Outgoing Cal Call so teal es germ tgs)

09:45 ‘ ENail-Sent
ge

O3:07 F SP Change

Biteeen ker creed 07/27/18 05:05a] Happy Birthday!

'Sandoval,Ma Sales Manager changed from Donnie McElroy. Followups switched to

reo Stephen Edwards

O07 4 Privacy Notice

Provided

Privacy Notice Provided on Adverse Action Letter sent by DMS on:
n4iné6 01k

 
